DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 02/02/2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the recitation of “warm air” renders the claim indefinite because of the use of relative terminology in claim language and the scope of the term is not understood when read in light of the specification. MPEP 2173.05(b)(I). For compact prosecution, the limitation is interpreted as --air--.
Claims 2-10 which depend from claim 1
Regarding claim 3, the recitation of “warm air” renders the claim indefinite because of the use of relative terminology in claim language and the scope of the term is not understood when read in light of the specification. MPEP 2173.05(b)(I). For compact prosecution, the limitation is interpreted as --air--.
Claim 4 which depends from claim 3 is similarly rejected.
Regarding claim 5, the recitation of “a warm air supply port” and “warm air” renders the claim indefinite because of the use of relative terminology in claim language and the scope of the terms are not understood when read in light of the specification. MPEP 2173.05(b)(I). For compact prosecution, the limitations are interpreted as --an air supply port-- and --air--, respectively.
Claim 6 which depends from claim 5 is similarly rejected.
Regarding claim 8, the recitation of “a warm air supply flow path” and “warm air” renders the claim indefinite because of the use of relative terminology in claim language and the scope of the terms are not understood when read in light of the specification. MPEP 2173.05(b)(I). For compact prosecution, the limitations are interpreted as --an air supply flow path-- and --air--, respectively.
Claims 9-10 which depends from claim 8 are similarly rejected.
Regarding claim 9, the recitation of “the warm air supply flow path” renders the claim indefinite because of the use of relative terminology in claim language and the scope of the term is not understood when read in light of the specification. MPEP 2173.05(b)(I). For compact prosecution, the limitation is interpreted as --the air supply flow path--.
Regarding claim 10, the recitation of “the warm air supply flow path” renders the claim indefinite because of the use of relative terminology in claim language and the scope of the term is not understood when read in light of the specification. MPEP 2173.05(b)(I). For compact prosecution, the limitation is interpreted as --the air supply flow path--.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US 2018/0326658).
Regarding claim 1, Saito teaches a three-dimensional modeling apparatus 10 (three-dimensional shaping device) comprising a plasticizing section 90 (a melting unit) that plasticizes a thermoplastic material to transform into a molten material, a nozzle 61 (nozzle) for ejecting a molten material toward platform 200 (stage), a transport mechanism 220 (moving mechanism) to change the relative positional relationship between the nozzle 61 and the platform 200, a control unit 300 (control unit) to control the transport mechanism 220, and an air blowing unit 70a (air blowing unit) comprising a plurality of first air outlets 77 (a plurality of air outlets) disposed around the nozzle 61 to perform blowing of air toward the molten material ejected from the nozzle 61 (Figs. 1 and 9; [0025]-[0026], [0029]-[0030], and [0047]). 
Regarding claim 2, as applied to claim 1, Saito further teaches that the plurality of first air outlets 77 disposed around the nozzle 61 at a constant angular interval (regular intervals) (Fig. 9 and [0047]).
Regarding claims 3-4, as applied to claim 1, Saito further teaches that the control unit 300 controls on/off and flow rate of the air flow of each of the first air outlets 77 by controlling valves (blown air amount adjusting mechanism) disposed in the piping (Figs. 1, 9, and 11; [0047] and [0051]).
Regarding claim 5, as applied to claim 1, Saito further teaches that air blowing unit 70a comprises an annular flow path centered on the nozzle 61and communicates with first air outlets 77 (Figs. an air supply port) ([0047]).
Regarding claim 7, as applied to claim 1, Saito further teaches that the plasticizing section 90 comprises a flat screw 40 (flat screw) where a material is supplied onto the side surface (groove forming surface) of the flat screw 40 via a communication path 22 (groove) (Fig. 1; [0028]). A material is plasticized into a molten material in a space between the undersurface of the flat screw 40 and the upper surface (facing surface) of the heating unit 50 (barrel) by rotation of the flat screw 40 and heat from the heating unit 50 (Fig. 1; [0028]). The molten material is supplied via a communication hole 56 (communication hole) disposed at the center of the heating unit 50 and ejected through the nozzle 61 (Fig. 1; [0028]). The heating unit 50 has a heater 58 (first heating unit) embedded therein for heating a material (Fig. 1; [0028]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2018/0326658) as applied to claim 7.
Regarding claim 8, as applied to claim 7, Saito teaches that compressed air is supplied to the respective first air outlets 77 of air blowing unit 70 via a piping (air supply flow path) ([0047]).
Although Saito teaches heater 58 (first heating unit), it does not specify wherein the heater 58 heats the barrel and the piping ([0028] and [0047]).
However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to place the heater 58 taught by Saito near the piping as well as the barrel, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2018/0326658), as applied to claim 8, and in further view of Nystrom (US 2017/0334137).
Regarding claim 9, as applied to claim 8, Saito is silent as to a second heating unit configured to heat the warm air supply flow path as instantly claimed.
However, in the same field of endeavor, three-dimensional object printing systems, Nystrom teaches that printing system 100 (three-dimensional shaping device) can include other heaters (second heating unit) that use a hot radiant metal filament, a ceramic heating element, and/or a heated flow of air to heat the material 116 ([0048]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the device taught by Saito to include other heaters such as those taught by Nystrom to provide a heated flow of air to the extruded material (Nystrom, [0048]).

Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a three-dimensional shaping device as instantly claimed is that while the Saito (US 2018/0326658) teaches a nozzle, an air blowing unit having a plurality of air outlets, an annular flow path, and an air supply port, a further search of the prior art does not teach or suggest a nozzle comprising outlets distributed in regular annular intervals around the nozzle combined with a heat insulating portion provided between the nozzle and the annular flow path. 
Regarding claim 10, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a three-dimensional shaping device as instantly claimed is that while the Saito (US 2018/0326658) teaches a melting unit comprising a flat screw, a barrel, an air supply flow path, and first heating unit, a further search of the prior art does not teach or suggest wherein at least a part of the warm air supply flow path is provided in the barrel, and a total length of the warm air supply flow path provided in the barrel is longer than a length of an outer periphery of the barrel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743